238 F.2d 265
Leon HAWKINS, Appellant,v.UNITED STATES of America, Appellee.
No. 13435.
United States Court of Appeals District of Columbia Circuit.
Argued October 29, 1956.
Decided November 15, 1956.

Mr. T. Emmett McKenzie, Washington, D. C., for appellant.
Mr. Fred L. McIntyre, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Frederick G. Smithson and Lewis Carroll, Asst. U. S. Attys., were on the brief, for appellee.
Mr. Arthur J. McLaughlin, Asst. U. S. Atty., also entered an appearance for appellee.
Before BAZELON, FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted for violations of the narcotics laws, 26 U.S.C. § 4704 (a) and 21 U.S.C.A. § 174. As the sole basis for reversal he urges that the court below erroneously denied his motion to suppress certain evidence because it was obtained by execution of arrest and search warrants issued without probable cause. We find no basis for disturbing the conclusion of the court below that there was probable cause.


2
Affirmed.